Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF OHIO

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Teddy
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        L.
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Moss
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years Ted L. Moss
                                   Ted Moss
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-9639
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
              19-16559-jps              Doc 1       FILED 10/24/19             ENTERED 10/24/19 14:50:55                           Page 1 of 100
Debtor 1   Teddy L. Moss                                                                              Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and     I have not used any business name or EINs.
     Employer Identification
     Numbers (EIN) you have DBA CrimCheck.com, Inc.
     used in the last 8 years DBA Investigations America, Inc.
                                                                                                  I have not used any business name or EINs.
                                 DBA Fresh Squeezed Minds, Inc.
                                 DBA Skulltimate Gear
     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 20341 Colleen Court
                                 Strongsville, OH 44149
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Cuyahoga
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
              19-16559-jps          Doc 1         FILED 10/24/19               ENTERED 10/24/19 14:50:55                       Page 2 of 100
Debtor 1    Teddy L. Moss                                                                                 Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
              19-16559-jps          Doc 1          FILED 10/24/19               ENTERED 10/24/19 14:50:55                          Page 3 of 100
Debtor 1    Teddy L. Moss                                                                                  Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?

                                      Yes.     Name and location of business

     A sole proprietorship is a
     business you operate as                   Teddy L. Moss
     an individual, and is not a               Name of business, if any
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               20341 Colleen Court
     If you have more than one                 Strongsville, OH 44149
     sole proprietorship, use a
     separate sheet and attach                 Number, Street, City, State & ZIP Code
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
              19-16559-jps            Doc 1        FILED 10/24/19              ENTERED 10/24/19 14:50:55                            Page 4 of 100
Debtor 1    Teddy L. Moss                                                                              Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
              19-16559-jps              Doc 1       FILED 10/24/19                ENTERED 10/24/19 14:50:55                     Page 5 of 100
Debtor 1    Teddy L. Moss                                                                                 Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Teddy L. Moss
                                 Teddy L. Moss                                                     Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     October 24, 2019                                  Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
              19-16559-jps          Doc 1        FILED 10/24/19                ENTERED 10/24/19 14:50:55                            Page 6 of 100
Debtor 1   Teddy L. Moss                                                                                  Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Roger M. Bundy                                                 Date         October 24, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Roger M. Bundy 0074668
                                Printed name

                                Roger M. Bundy
                                Firm name

                                Attorney at Law
                                3505 East Royalton Road, Suite 200
                                Broadview Heights, OH 44147
                                Number, Street, City, State & ZIP Code

                                Contact phone     (440) 584-6990                             Email address         rbundy@rogerbundylaw.com
                                0074668 OH
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
             19-16559-jps           Doc 1            FILED 10/24/19           ENTERED 10/24/19 14:50:55                            Page 7 of 100
 Fill in this information to identify your case:

 Debtor 1                   Teddy L. Moss
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                                         Check if this is an
                                                                                                                                                                    amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................     $             160,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................          $              17,934.65

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................     $             177,934.65

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                      $             326,979.50

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                            $             585,072.79

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                              $             308,848.59


                                                                                                                                     Your total liabilities $               1,220,900.88


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................               $                4,210.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                           $                4,962.04

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy



              19-16559-jps                  Doc 1            FILED 10/24/19                      ENTERED 10/24/19 14:50:55                                       Page 8 of 100
 Debtor 1      Teddy L. Moss                                                              Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $       4,934.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            585,072.79

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $            180,000.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $            765,072.79




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



            19-16559-jps                Doc 1           FILED 10/24/19         ENTERED 10/24/19 14:50:55                       Page 9 of 100
 Fill in this information to identify your case and this filing:

 Debtor 1                    Teddy L. Moss
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF OHIO

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        20341 Colleen Court                                                            Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Strongsville                      OH        44149-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $320,000.00                $160,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Undivided Partial Interest
        Cuyahoga                                                                       Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                (Legal Description Attached)


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $160,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy



               19-16559-jps                  Doc 1              FILED 10/24/19                     ENTERED 10/24/19 14:50:55                           Page 10 of 100
 Debtor 1        Teddy L. Moss                                                                                      Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Chevy                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Impala                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2016                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                   79000                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Location: 20341 Colleen Court,
         Strongsville OH 44149                                       Check if this is community property                                $8,600.00                  $8,600.00
         VIN: 2G1WB5E34G1180143                                      (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $8,600.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    See attached household goods sheet.
                                    Location: 20341 Colleen Court, Strongsville OH 44149
                                    Note: no single item > $500                                                                                                     $7,105.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Included in household goods sheet, attached
                                    Location: 20341 Colleen Court, Strongsville OH 44149                                                                                  $0.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....


Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy



             19-16559-jps              Doc 1           FILED 10/24/19                     ENTERED 10/24/19 14:50:55                             Page 11 of 100
 Debtor 1         Teddy L. Moss                                                                                               Case number (if known)

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                            Marlin 30/30 Lever Action Rifle
                                            Location: 20341 Colleen Court, Strongsville OH 44149                                                                         $350.00


                                            Ruger P95 9MM handgun
                                            Location: 20341 Colleen Court, Strongsville OH 44149                                                                         $200.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Miscellaneous Personal Clothing
                                            Location: 20341 Colleen Court, Strongsville OH 44149
                                            Note: no single item > $500                                                                                                  $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            2 wrist watches ($100 ea)
                                            1 fit bit ($50)                                                                                                              $150.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            Victoria Bulldog
                                            Location: 20341 Colleen Court, Strongsville OH 44149
                                            No market value                                                                                                                  $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                             $8,305.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                              Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................




Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy



           19-16559-jps                         Doc 1               FILED 10/24/19                             ENTERED 10/24/19 14:50:55               Page 12 of 100
 Debtor 1       Teddy L. Moss                                                                     Case number (if known)


                                                                                                        Cash on hand
                                                                                                        Location:
                                                                                                        20341 Colleen
                                                                                                        Court,
                                                                                                        Strongsville
                                                                                                        OH 44149                                  $30.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:
                                                                         KeyBank
                                                                         PO Box 93885
                                                                         Cleveland, Ohio 44101-5885
                                      17.1.    Checking                  Acct #: -7520                                                          $498.00

                                                                         KeyBank
                                                                         PO Box 93885
                                                                         Cleveland, Ohio 44101-5885
                                      17.2.    Savings                   Acct #: -8619                                                          $189.00

                                                                         Simple Finance Technology Corp.
                                                                         PO Box 14400
                                                                         Portland, OR 97293
                                      17.3.    Online Bank               Acct #: -3305                                                              $4.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................        Institution or issuer name:


                                              Robinhood Securities, LLC
                                              85 Willow Road
                                              Menlow Park, CA 94025
                                              Acct #: -9710                                                                                     $163.56


                                              Stash
                                              500 7th Avenue, 18th Floor
                                              New York, NY 10018
                                              Acct #: -4010                                                                                     $145.09


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                    % of ownership:

                                         Fresh Squeezed Minds, Inc.
                                         Location: 20341 Colleen Court, Strongsville OH
                                         44149
                                         Note: ceased opertaing in 2016, no assets, no
                                         value                                                            100           %                           $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
Official Form 106A/B                                                 Schedule A/B: Property                                                         page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19            ENTERED 10/24/19 14:50:55                  Page 13 of 100
 Debtor 1         Teddy L. Moss                                                                               Case number (if known)

                                            Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                       Beneficiary:                          Surrender or refund
                                                                                                                                           value:
Official Form 106A/B                                                   Schedule A/B: Property                                                                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



           19-16559-jps                    Doc 1        FILED 10/24/19              ENTERED 10/24/19 14:50:55                          Page 14 of 100
 Debtor 1        Teddy L. Moss                                                                                                   Case number (if known)


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................            $1,029.65


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                     $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                              page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy



           19-16559-jps                    Doc 1            FILED 10/24/19                      ENTERED 10/24/19 14:50:55                                      Page 15 of 100
 Debtor 1         Teddy L. Moss                                                                                                         Case number (if known)

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................             $160,000.00
 56. Part 2: Total vehicles, line 5                                                                             $8,600.00
 57. Part 3: Total personal and household items, line 15                                                        $8,305.00
 58. Part 4: Total financial assets, line 36                                                                    $1,029.65
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $17,934.65              Copy personal property total           $17,934.65

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                       $177,934.65




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy



            19-16559-jps                     Doc 1            FILED 10/24/19                          ENTERED 10/24/19 14:50:55                                  Page 16 of 100
  lowing described premises situated i       City u      ��- -   of   Strongsv,i.:i;l.e _" ..

  County of        Cuyahoga              and Statllt Ohio:      �      ·
  And known as being Sublot No. 56 i Waterford Crossini"E�st Subdivision
  of_ part of Original Sti:ongsvill.e Township Lot No. 62, 79, · a shown by the recorded
  Plat in Volume 2·s5 of Maps, Page 4          uya oga County · Rei:G)rd_s and being
  80.00 feet fron::. on the Southea,sterly side of Colleen Co-urt, an":k'e?tending back.
   175.00 _feet on the �ortheasterly _ line� 165.00_ fe.et on_ �he_ S�_}"esterly line,
  mere er less, li>liltsubject to all    7ghl
  and having a rear·line of 80.62 feet,--as�ears by said plat, 8e the same
                                           h,ighways.
                                                                          � C y HOGA COUNTY RECORDER _00_
   Permanent Parcel No. 394-24-,.15        (./ --�...,__ _ \
                                                      ---.,__                PATRICK J OMA! I �y




19-16559-jps       Doc 1      FILED 10/24/19          ENTERED 10/24/19 14:50:55                    Page 17 of 100
19-16559-jps   Doc 1   FILED 10/24/19   ENTERED 10/24/19 14:50:55   Page 18 of 100
19-16559-jps   Doc 1   FILED 10/24/19   ENTERED 10/24/19 14:50:55   Page 19 of 100
19-16559-jps   Doc 1   FILED 10/24/19   ENTERED 10/24/19 14:50:55   Page 20 of 100
19-16559-jps   Doc 1   FILED 10/24/19   ENTERED 10/24/19 14:50:55   Page 21 of 100
19-16559-jps   Doc 1   FILED 10/24/19   ENTERED 10/24/19 14:50:55   Page 22 of 100
 Fill in this information to identify your case:

 Debtor 1                 Teddy L. Moss
                          First Name                        Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from     Check only one box for each exemption.
                                                               Schedule A/B

      20341 Colleen Court Strongsville, OH                           $160,000.00                                $13,300.00      Ohio Rev. Code Ann. §
      44149 Cuyahoga County                                                                                                     2329.66(A)(1)
      (Legal Description Attached)                                                          100% of fair market value, up to
      Line from Schedule A/B: 1.1                                                           any applicable statutory limit

      2016 Chevy Impala 79000 miles                                    $8,600.00                                       $0.00    Ohio Rev. Code Ann. §
      Location: 20341 Colleen Court,                                                                                            2329.66(A)(2)
      Strongsville OH 44149                                                                 100% of fair market value, up to
      VIN: 2G1WB5E34G1180143                                                                any applicable statutory limit
      Line from Schedule A/B: 3.1

      See attached household goods                                     $7,105.00                                  $7,105.00     Ohio Rev. Code Ann. §
      sheet.                                                                                                                    2329.66(A)(4)(a)
      Location: 20341 Colleen Court,                                                        100% of fair market value, up to
      Strongsville OH 44149                                                                 any applicable statutory limit
      Note: no single item > $500
      Line from Schedule A/B: 6.1

      Marlin 30/30 Lever Action Rifle                                     $350.00                                   $350.00     Ohio Rev. Code Ann. §
      Location: 20341 Colleen Court,                                                                                            2329.66(A)(18)
      Strongsville OH 44149                                                                 100% of fair market value, up to
      Line from Schedule A/B: 10.1                                                          any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                       page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



              19-16559-jps             Doc 1           FILED 10/24/19                 ENTERED 10/24/19 14:50:55                      Page 23 of 100
 Debtor 1    Teddy L. Moss                                                                                Case number (if known)

     Brief description of the property and line on             Current value of the    Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from     Check only one box for each exemption.
                                                               Schedule A/B

     Ruger P95 9MM handgun                                               $200.00                                    $200.00        Ohio Rev. Code Ann. §
     Location: 20341 Colleen Court,                                                                                                2329.66(A)(18)
     Strongsville OH 44149                                                                  100% of fair market value, up to
     Line from Schedule A/B: 10.2                                                           any applicable statutory limit

     Miscellaneous Personal Clothing                                     $500.00                                    $500.00        Ohio Rev. Code Ann. §
     Location: 20341 Colleen Court,                                                                                                2329.66(A)(4)(a)
     Strongsville OH 44149                                                                  100% of fair market value, up to
     Note: no single item > $500                                                            any applicable statutory limit
     Line from Schedule A/B: 11.1

     2 wrist watches ($100 ea)                                           $150.00                                    $150.00        Ohio Rev. Code Ann. §
     1 fit bit ($50)                                                                                                               2329.66(A)(4)(b)
     Line from Schedule A/B: 12.1                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     Cash on hand                                                         $30.00                                     $30.00        Ohio Rev. Code Ann. §
     Location: 20341 Colleen Court,                                                                                                2329.66(A)(3)
     Strongsville OH 44149                                                                  100% of fair market value, up to
     Line from Schedule A/B: 16.1                                                           any applicable statutory limit

     Checking: KeyBank                                                   $498.00                                    $470.00        Ohio Rev. Code Ann. §
     PO Box 93885                                                                                                                  2329.66(A)(3)
     Cleveland, Ohio 44101-5885                                                             100% of fair market value, up to
     Acct #: -7520                                                                          any applicable statutory limit
     Line from Schedule A/B: 17.1

     Checking: KeyBank                                                   $498.00                                     $28.00        Ohio Rev. Code Ann. §
     PO Box 93885                                                                                                                  2329.66(A)(18)
     Cleveland, Ohio 44101-5885                                                             100% of fair market value, up to
     Acct #: -7520                                                                          any applicable statutory limit
     Line from Schedule A/B: 17.1

     Savings: KeyBank                                                    $189.00                                    $189.00        Ohio Rev. Code Ann. §
     PO Box 93885                                                                                                                  2329.66(A)(18)
     Cleveland, Ohio 44101-5885                                                             100% of fair market value, up to
     Acct #: -8619                                                                          any applicable statutory limit
     Line from Schedule A/B: 17.2

     Online Bank: Simple Finance                                            $4.00                                      $4.00       Ohio Rev. Code Ann. §
     Technology Corp.                                                                                                              2329.66(A)(18)
     PO Box 14400                                                                           100% of fair market value, up to
     Portland, OR 97293                                                                     any applicable statutory limit
     Acct #: -3305
     Line from Schedule A/B: 17.3

     Robinhood Securities, LLC                                           $163.56                                    $163.56        Ohio Rev. Code Ann. §
     85 Willow Road                                                                                                                2329.66(A)(18)
     Menlow Park, CA 94025                                                                  100% of fair market value, up to
     Acct #: -9710                                                                          any applicable statutory limit
     Line from Schedule A/B: 18.1

     Stash                                                               $145.09                                    $145.09        Ohio Rev. Code Ann. §
     500 7th Avenue, 18th Floor                                                                                                    2329.66(A)(18)
     New York, NY 10018                                                                     100% of fair market value, up to
     Acct #: -4010                                                                          any applicable statutory limit
     Line from Schedule A/B: 18.2




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                          page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



            19-16559-jps               Doc 1           FILED 10/24/19                 ENTERED 10/24/19 14:50:55                         Page 24 of 100
 Debtor 1    Teddy L. Moss                                                                     Case number (if known)

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                     page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy



            19-16559-jps               Doc 1           FILED 10/24/19          ENTERED 10/24/19 14:50:55                  Page 25 of 100
 Fill in this information to identify your case:

 Debtor 1                   Teddy L. Moss
                            First Name                       Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Bridgecrest                               Describe the property that secures the claim:                $17,832.00                 $8,600.00           $9,232.00
         Creditor's Name                           2016 Chevy Impala 79000 miles
                                                   Location: 20341 Colleen Court,
         7300 East Hampton                         Strongsville OH 44149
         Avenue                                    VIN: 2G1WB5E34G1180143
                                                   As of the date you file, the claim is: Check all that
         Suite 100                                 apply.
         Mesa, AZ 85209                                Contingent
         Number, Street, City, State & Zip Code        Unliquidated
                                                       Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
     Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                        car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another           Judgment lien from a lawsuit
       Check if this claim relates to a                Other (including a right to offset)
       community debt

                                 Opened
                                 03/18 Last
                                 Active
 Date debt was incurred          9/29/19                    Last 4 digits of account number        1701




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



              19-16559-jps                 Doc 1       FILED 10/24/19                    ENTERED 10/24/19 14:50:55                          Page 26 of 100
 Debtor 1 Teddy L. Moss                                                                                       Case number (if known)
               First Name                  Middle Name                      Last Name


         Rushmore Loan Mgmt
 2.2                                                                                                                $306,700.00                $320,000.00                  $0.00
         Srvc                                       Describe the property that secures the claim:
         Creditor's Name                            20341 Colleen Court Strongsville,
                                                    OH 44149 Cuyahoga County
         Attn: Bankruptcy                           (Legal Description Attached)
                                                    As of the date you file, the claim is: Check all that
         PO Box 55004                               apply.
         Irvine, CA 92619                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 9/20/06
                                 Last Active
 Date debt was incurred          9/28/18                     Last 4 digits of account number         7362


 2.3     Waterford Crossing HOA                     Describe the property that secures the claim:                      $2,447.50               $320,000.00                  $0.00
         Creditor's Name                            20341 Colleen Court Strongsville,
         c/o Kaman and                              OH 44149 Cuyahoga County
         Cusimano LLL                               (Legal Description Attached)
         50 Public QSquare, Suite                   As of the date you file, the claim is: Check all that
                                                    apply.
         2000
         Cleveland, OH 44113                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Homeowner's Association Lien
       community debt

                                 1/1/18
 Date debt was incurred          -12/31/18                   Last 4 digits of account number         0341



   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $326,979.50
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $326,979.50

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
          Bridgecrest
          PO Box 29018                                                                                Last 4 digits of account number
          Phoenix, AZ 85038




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy



            19-16559-jps                   Doc 1         FILED 10/24/19                    ENTERED 10/24/19 14:50:55                               Page 27 of 100
 Debtor 1 Teddy L. Moss                                                                     Case number (if known)
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                                  On which line in Part 1 did you enter the creditor?   2.2
        Justin M. Ritch, Esq.
        PO Box 165028                                                                 Last 4 digits of account number
        Columbus, OH 43216

        Name, Number, Street, City, State & Zip Code                                  On which line in Part 1 did you enter the creditor?   2.2
        Rushmore Loan Mgmt Srvc
        PO Box 52708                                                                  Last 4 digits of account number
        Irvine, CA 92619

        Name, Number, Street, City, State & Zip Code                                  On which line in Part 1 did you enter the creditor?   2.2
        Wilmington Svgs Fund Society, FSB
        15480 Laguna Canyon Road, Suite 100                                           Last 4 digits of account number
        Irvine, CA 92618




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19            ENTERED 10/24/19 14:50:55                         Page 28 of 100
 Fill in this information to identify your case:

 Debtor 1                     Teddy L. Moss
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
 2.1          Internal Revenue Service                               Last 4 digits of account number       9639             $36,309.03          Unknown               Unknown
              Priority Creditor's Name
              Centralized Insolvency Operation                       When was the debt incurred?           2008
              PO Box 21126
              Philadelphia, PA 19114-0326
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Taxes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              31251                                           Best Case Bankruptcy



              19-16559-jps                 Doc 1        FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 29 of 100
 Debtor 1 Teddy L. Moss                                                                                    Case number (if known)

                                                                                                                           $118,220.7
 2.2      Internal Revenue Service                                   Last 4 digits of account number     9639                       4    Unknown        Unknown
          Priority Creditor's Name
          Centralized Insolvency Operation                           When was the debt incurred?         2010
          PO Box 21126
          Philadelphia, PA 19114-0326
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes

                                                                                                                           $109,625.4
 2.3      Internal Revenue Service                                   Last 4 digits of account number     9639                       4    Unknown        Unknown
          Priority Creditor's Name
          Centralized Insolvency Operation                           When was the debt incurred?         2011
          PO Box 21126
          Philadelphia, PA 19114-0326
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes

                                                                                                                           $107,515.6
 2.4      Internal Revenue Service                                   Last 4 digits of account number     9639                       9    Unknown        Unknown
          Priority Creditor's Name
          Centralized Insolvency Operation                           When was the debt incurred?         2012
          PO Box 21126
          Philadelphia, PA 19114-0326
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 2 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                     ENTERED 10/24/19 14:50:55                      Page 30 of 100
 Debtor 1 Teddy L. Moss                                                                                    Case number (if known)

 2.5      Internal Revenue Service                                   Last 4 digits of account number     9639              $74,227.85    Unknown        Unknown
          Priority Creditor's Name
          Centralized Insolvency Operation                           When was the debt incurred?         2013
          PO Box 21126
          Philadelphia, PA 19114-0326
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes

 2.6      Internal Revenue Service                                   Last 4 digits of account number     9639               Unknown      Unknown        Unknown
          Priority Creditor's Name
          Centralized Insolvency Operation                           When was the debt incurred?         2014, 2015, 2016, 2017
          PO Box 21126
          Philadelphia, PA 19114-0326
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Unfiled Taxes

 2.7      Ohio Department of Taxation                                Last 4 digits of account number     9639                $3,830.40   Unknown        Unknown
          Priority Creditor's Name
          Attn: Bankruptcy Division                                  When was the debt incurred?         1994
          PO Box 530
          Columbus, OH 43216-0530
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                     ENTERED 10/24/19 14:50:55                      Page 31 of 100
 Debtor 1 Teddy L. Moss                                                                                    Case number (if known)

 2.8      Ohio Department of Taxation                                Last 4 digits of account number     9639                $1,946.00   Unknown        Unknown
          Priority Creditor's Name
          Attn: Bankruptcy Division                                  When was the debt incurred?         1999
          PO Box 530
          Columbus, OH 43216-0530
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes

 2.9      Ohio Department of Taxation                                Last 4 digits of account number     9639                $2,005.08   Unknown        Unknown
          Priority Creditor's Name
          Attn: Bankruptcy Division                                  When was the debt incurred?         2000
          PO Box 530
          Columbus, OH 43216-0530
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes

 2.1
 0        Ohio Department of Taxation                                Last 4 digits of account number     9639                $9,942.68   Unknown        Unknown
          Priority Creditor's Name
          Attn: Bankruptcy Division                                  When was the debt incurred?         2007
          PO Box 530
          Columbus, OH 43216-0530
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 4 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                     ENTERED 10/24/19 14:50:55                      Page 32 of 100
 Debtor 1 Teddy L. Moss                                                                                    Case number (if known)

 2.1
 1        Ohio Department of Taxation                                Last 4 digits of account number     9639              $21,902.15    Unknown        Unknown
          Priority Creditor's Name
          Attn: Bankruptcy Division                                  When was the debt incurred?         2008
          PO Box 530
          Columbus, OH 43216-0530
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes

 2.1
 2        Ohio Department of Taxation                                Last 4 digits of account number     9639              $23,215.85    Unknown        Unknown
          Priority Creditor's Name
          Attn: Bankruptcy Division                                  When was the debt incurred?         2009
          PO Box 530
          Columbus, OH 43216-0530
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes

 2.1
 3        Ohio Department of Taxation                                Last 4 digits of account number     9639              $19,912.00    Unknown        Unknown
          Priority Creditor's Name
          Attn: Bankruptcy Division                                  When was the debt incurred?         2010
          PO Box 530
          Columbus, OH 43216-0530
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 5 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                     ENTERED 10/24/19 14:50:55                      Page 33 of 100
 Debtor 1 Teddy L. Moss                                                                                    Case number (if known)

 2.1
 4         Ohio Department of Taxation                               Last 4 digits of account number     9639              $31,328.67    Unknown         Unknown
           Priority Creditor's Name
           Attn: Bankruptcy Division                                 When was the debt incurred?         2011
           PO Box 530
           Columbus, OH 43216-0530
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes

 2.1
 5         Ohio Department of Taxation                               Last 4 digits of account number     9639              $19,227.21       $0.00      $19,227.21
           Priority Creditor's Name
           Attn: Bankruptcy Division                                 When was the debt incurred?         2012
           PO Box 530
           Columbus, OH 43216-0530
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes

 2.1
 6         Ohio Department of Taxation                               Last 4 digits of account number     9639                $5,864.00   Unknown         Unknown
           Priority Creditor's Name
           Attn: Bankruptcy Division                                 When was the debt incurred?         2013
           PO Box 530
           Columbus, OH 43216-0530
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes


 Part 2:      List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



           19-16559-jps                Doc 1           FILED 10/24/19                     ENTERED 10/24/19 14:50:55                      Page 34 of 100
 Debtor 1 Teddy L. Moss                                                                                    Case number (if known)

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        A T & T U-Verse                                           Last 4 digits of account number                                                                           $0.00
            Nonpriority Creditor's Name
            PO Box 5014                                               When was the debt incurred?
            Carol Stream, IL 60197-5014
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                   Student loans
            debt                                                         Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                       Other. Specify    NOTIFICATION ONLY


 4.2        Account Resolution Services                               Last 4 digits of account number         6229                                                           $543.00
            Nonpriority Creditor's Name
            Attn: Bankruptcy                                          When was the debt incurred?             Opened 10/22/18
            PO Box 459079
            Sunrise, FL 33345
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                   Student loans
            debt                                                         Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                       Other. Specify    Collection Attorney EMER PROF SVCS


 4.3        Ad Astra Recovery                                         Last 4 digits of account number         7236                                                        $2,201.00
            Nonpriority Creditor's Name
            7330 West 33rd Street North                               When was the debt incurred?             Opened 03/18
            Suite 118
            Wichita, KS 67205
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                   Student loans
            debt                                                         Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                           Collection Attorney SPEEDYCASH.COM
               Yes                                                       Other. Specify    166-OH




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 7 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy



            19-16559-jps                Doc 1          FILED 10/24/19                     ENTERED 10/24/19 14:50:55                                Page 35 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.4      Afni, Inc.                                                 Last 4 digits of account number       3044                                               $718.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 08/19
          PO Box 3427
          Bloomington, IL 61702
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection Attorney AT T U-VERSE


 4.5      Afni, Inc.                                                 Last 4 digits of account number       3026                                               $162.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 03/19
          PO Box 3427
          Bloomington, IL 61702
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection Attorney AT T U-VERSE


 4.6      Allied Interstate, LLC                                     Last 4 digits of account number       7128                                             $3,782.48
          Nonpriority Creditor's Name
          PO Box 361445                                              When was the debt incurred?           2015
          Columbus, OH 43236
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 36 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.7      Ally Financial                                             Last 4 digits of account number       0338                                             $6,507.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                                                            Opened 01/15 Last Active
          PO Box 380901                                              When was the debt incurred?           4/13/17
          Bloomington, MN 55438
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Automobile


 4.8      Ameican Medical Collection Agency                          Last 4 digits of account number       7357                                               $940.20
          Nonpriority Creditor's Name
          4 Westchester Plaza, Suite 110                             When was the debt incurred?           8/26/15
          Elmsford, NY 10523
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical Services


 4.9      Capital Management Services, LP                            Last 4 digits of account number       6886                                             $2,960.51
          Nonpriority Creditor's Name
          698 1/2 South Ogden Street                                 When was the debt incurred?           2014-2016
          Buffalo, NY 14206-2317
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 37 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.1
 0        Capital One                                                Last 4 digits of account number       4873                                             $2,636.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 10/15 Last Active
          PO Box 30285                                               When was the debt incurred?           9/09/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Credit Card


 4.1
 1        Chase Receivables                                          Last 4 digits of account number       3930                                               $130.33
          Nonpriority Creditor's Name
          755 Baywood Drive, Suite 208                               When was the debt incurred?           2018
          Petaluma, CA 94954
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Services


 4.1
 2        Citation Collection Services                               Last 4 digits of account number       2093                                                 $60.25
          Nonpriority Creditor's Name
          PO Box 80239                                               When was the debt incurred?           4/8/16
          Indianapolis, IN 46280
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Parking Violation




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 38 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.1
 3        City of Cleveland                                          Last 4 digits of account number       7683                                                 $50.00
          Nonpriority Creditor's Name
          Parking Violations Bureau                                  When was the debt incurred?
          PO Box 99939
          Cleveland, OH 44199-0939
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Parking Violation


 4.1
 4        City of Cleveland                                          Last 4 digits of account number       7683                                                 $35.00
          Nonpriority Creditor's Name
          Parking Violations Bureau                                  When was the debt incurred?
          PO Box 99939
          Cleveland, OH 44199-0939
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Parking Violation


 4.1
 5        Comenity Bank                                              Last 4 digits of account number       5003                                               $751.84
          Nonpriority Creditor's Name
          Attn: Bankruptcy Department                                When was the debt incurred?           2016
          PO Box 183043
          Columbus, OH 43218-2125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 39 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.1
 6        Comenity Bank/GFS                                          Last 4 digits of account number       7653                                               $469.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 2/14/14 Last Active
          PO Box 182125                                              When was the debt incurred?           8/13/19
          Columbus, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Charge Account


 4.1
 7        Credit Collection Services                                 Last 4 digits of account number       6316                                               $196.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 2/01/18
          725 Canton St
          Norwood, MA 02062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    06 THE GENERAL INSURANCE COMPANY


 4.1
 8        Cuyahoga County Clerk of Courts                            Last 4 digits of account number       0216                                               $750.00
          Nonpriority Creditor's Name
          1200 Ontario Street                                        When was the debt incurred?           2009
          Cleveland, OH 44113
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Other




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 40 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.1
 9        Emergency Professional Srvcs, Inc.                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7123 Pearl Road, Suite 201                                 When was the debt incurred?
          Middleburg Heights, OH 44130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    NOTIFICATION ONLY


 4.2
 0        Ferguson Landscaping                                       Last 4 digits of account number                                                          $945.00
          Nonpriority Creditor's Name
          20523 Pembrooke Oval                                       When was the debt incurred?           2017
          Strongsville, OH 44149
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Services


 4.2
 1        Fingerhut Direct Marketing                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6250 Ridgewood Rd                                          When was the debt incurred?
          Saint Cloud, MN 56303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    NOTIFICATION ONLY




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 41 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.2
 2        First Federal Credit Control                               Last 4 digits of account number       5405                                               $540.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 02/18
          24700 Chagrin Blvd, Ste 205
          Cleveland, OH 44122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Attorney LIVING CENTER THE
              Yes                                                       Other. Specify    BALANC


 4.2
 3        First Federal Credit Control                               Last 4 digits of account number       9068                                               $540.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 04/18
          24700 Chagrin Blvd, Ste 205
          Cleveland, OH 44122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Attorney LIVING CENTER THE
              Yes                                                       Other. Specify    BALANC


 4.2
 4        Franklin Collection Service, Inc                           Last 4 digits of account number       4933                                               $162.01
          Nonpriority Creditor's Name
          PO Box 3910                                                When was the debt incurred?           2016
          Tupelo, MS 38801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 42 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.2
 5        Freidman & Nemecek, LLC                                    Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          fka Freidman & Frey, LLC                                   When was the debt incurred?
          1360 E. 9th Street, Suite 650
          Cleveland, OH 44114
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Legal Services


 4.2
 6        Gayle S. Moss                                              Last 4 digits of account number                                                     $180,000.00
          Nonpriority Creditor's Name
          8310 Branch Road                                           When was the debt incurred?
          Medina, OH 44256
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
                                                                        Student loans
              Check if this claim is for a community
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                          Divorce Property Settlement
 4.2
 7        Harley Davidson Financial                                  Last 4 digits of account number       7156                                           $13,416.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 08/14 Last Active
          PO Box 22048                                               When was the debt incurred?           7/27/18
          Carson City, NV 89721
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Automobile




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 43 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.2
 8        Jefferson Capital Systems, LLC                             Last 4 digits of account number       8003                                               $628.00
          Nonpriority Creditor's Name
          PO Box 1999                                                When was the debt incurred?           Opened 05/16
          Saint Cloud, MN 56302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Factoring Company Account FINGERHUT
              Yes                                                       Other. Specify    DIRECT MRKTING


 4.2
 9        McCarthy Lebit Crystal & Liffman                           Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          101 West Prospect #1800                                    When was the debt incurred?
          Cleveland, OH 44115
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Legal Services


 4.3
 0        Midland Funding                                            Last 4 digits of account number       8688                                             $7,802.00
          Nonpriority Creditor's Name
          2365 Northside Dr Ste 300                                  When was the debt incurred?           Opened 05/16
          San Diego, CA 92108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Factoring Company Account SYNCHRONY
              Yes                                                       Other. Specify    BANK




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 44 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.3
 1        Midland Funding                                            Last 4 digits of account number       1666                                             $3,481.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/16 Last Active
          2365 Northside Dr Ste 300                                  When was the debt incurred?           4/28/17
          San Diego, CA 92108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Factoring Company Account CITIBANK
              Yes                                                       Other. Specify    N.A.


 4.3
 2        Midland Funding                                            Last 4 digits of account number       0808                                               $728.00
          Nonpriority Creditor's Name
          2365 Northside Dr Ste 300                                  When was the debt incurred?           Opened 06/18
          San Diego, CA 92108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Factoring Company Account CREDIT ONE
              Yes                                                       Other. Specify    BANK N.A.


 4.3
 3        Midnight Velvet                                            Last 4 digits of account number       629O                                               $675.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 11/17 Last Active
          1112 7th Avenue                                            When was the debt incurred?           4/16/18
          Monroe, WI 53566
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 45 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.3
 4        Mobiloans, LLC                                             Last 4 digits of account number       4122                                             $2,150.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 7/24/19 Last Active
          PO Box 1409                                                When was the debt incurred?           9/06/19
          Marksville, LA 71351
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Check Credit Or Line Of Credit


 4.3
 5        Montgomery Ward                                            Last 4 digits of account number       629O                                                 $60.00
          Nonpriority Creditor's Name
          PO Box 8994                                                When was the debt incurred?           11/14/17
          Madison, WI 53794-0404
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Merchandise


 4.3
 6        Myers, Roman, Freidberg & Lewis                            Last 4 digits of account number       2103                                             $5,901.50
          Nonpriority Creditor's Name
          28601 Chagrin Blvd, Suite 600                              When was the debt incurred?           2017
          Beachwood, OH 44122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Legal Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 46 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.3
 7        NCB Management Services                                    Last 4 digits of account number       6727                                             $2,925.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 11/17
          One Allied Drive
          Trevose, PA 19053
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Factoring Company Account REPUBLIC
              Yes                                                       Other. Specify    BANK TRUST CO


 4.3
 8        Paul Grilli                                                Last 4 digits of account number       1557                                             $5,432.02
          Nonpriority Creditor's Name
          4402 Riverchase Drive #3403                                When was the debt incurred?           6/16/2019
          Phenix City, AL 36867
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 9        Perfection Collection Services                             Last 4 digits of account number       2229                                             $2,057.52
          Nonpriority Creditor's Name
          313 E. 1120 S, Ste 102                                     When was the debt incurred?           2015
          Orem, UT 84058
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 47 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.4
 0        Portfolio Recovery                                         Last 4 digits of account number       8006                                           $17,361.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 03/16
          120 Corporate Blvd
          Norfold, VA 23502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Factoring Company Account CITIBANK
              Yes                                                       Other. Specify    N.A.


 4.4
 1        Portfolio Recovery                                         Last 4 digits of account number       0562                                             $1,355.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 05/16
          120 Corporate Blvd
          Norfold, VA 23502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Factoring Company Account SYNCHRONY
              Yes                                                       Other. Specify    BANK


 4.4
 2        Portfolio Recovery                                         Last 4 digits of account number       9121                                               $630.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 10/17
          120 Corporate Blvd
          Norfold, VA 23502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Factoring Company Account CITIBANK
              Yes                                                       Other. Specify    N.A.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 48 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.4
 3        Portfolio Recovery                                         Last 4 digits of account number       8413                                               $613.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 08/17
          120 Corporate Blvd
          Norfold, VA 23502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Factoring Company Account HSBC BANK
              Yes                                                       Other. Specify    NEVADA N.A.


 4.4
 4        Portfolio Recovery                                         Last 4 digits of account number       5155                                               $496.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 03/16
          120 Corporate Blvd
          Norfold, VA 23502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Factoring Company Account SYNCHRONY
              Yes                                                       Other. Specify    BANK


 4.4
 5        Portfolio Recovery Associates, LLC                         Last 4 digits of account number       0283                                           $15,065.47
          Nonpriority Creditor's Name
          120 Corporate Blvd                                         When was the debt incurred?           2015
          Norfolk, VA 23502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 49 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.4
 6        Quest Diagnostics, Inc.                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          875 Greentree Rd                                           When was the debt incurred?
          4 Parkway Center
          Pittsburgh, PA 15220-3610
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    NOTIFICATION ONLY


 4.4
 7        Rapid Cleaners                                             Last 4 digits of account number                                                            $91.84
          Nonpriority Creditor's Name
          20918 Drake Road                                           When was the debt incurred?           2018
          Strongsville, OH 44149
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Services


 4.4
 8        Sequium Asset Solutions, Inc.                              Last 4 digits of account number       8731                                               $154.32
          Nonpriority Creditor's Name
          1130 Northchase Parkway, Suite                             When was the debt incurred?           2017
          150
          Marietta, GA 30067
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Utilties




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 50 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.4
 9        Southwest General Health Center                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          18697 Bagley Road                                          When was the debt incurred?
          Middleburg Heights, OH 44130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    NOTIFICATION ONLY


 4.5
 0        Southwest General Hospital                                 Last 4 digits of account number       1410                                               $496.00
          Nonpriority Creditor's Name
          PO Box 13620                                               When was the debt incurred?           9/6/17
          Richmond, VA 23225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical Services


 4.5
 1        Speedy Cash                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          PO Box 780408
          Wichita, KS 67278
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    NOTIFICATION ONLY




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 51 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.5
 2        SS&G Financial Services, Inc.                              Last 4 digits of account number       8733                                           $15,660.31
          Nonpriority Creditor's Name
          301 Springside Drive                                       When was the debt incurred?           3/10/2015
          Akron, OH 44333
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 3        Stafford Law Co., LPA                                      Last 4 digits of account number                                                        $5,796.37
          Nonpriority Creditor's Name
          55 Erieview Plaza, 5th Floor                               When was the debt incurred?           2016
          Cleveland, OH 44114
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Legal Services


 4.5
 4        Stoneberry                                                 Last 4 digits of account number       30C2                                                 $39.36
          Nonpriority Creditor's Name
          PO Box 2820                                                When was the debt incurred?           2017
          Monroe, WI 53566
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 52 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.5
 5        Synchrony Bank                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Attn: Bankrutpcy Department                                When was the debt incurred?
          PO Box 965060
          Orlando, FL 32896-5060
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    NOTIFICATION ONLY


 4.5
 6        The Balanced Living Center                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          16600 Sprague Road, Suite 90                               When was the debt incurred?
          Middleburg Heights, OH 44130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    NOTIFICATION ONLY


 4.5
 7        The General Insurance                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2636 Elm Hill Pike, Suite 100                              When was the debt incurred?
          Nashville, TN 37214
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    NOTIFICATION ONLY




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                            Page 53 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 4.5
 8         Timepayment Corp, LLC.                                    Last 4 digits of account number       0665                                                       $286.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                Opened 07/14 Last Active
           1600 District Ave, Ste 200                                When was the debt incurred?           8/29/19
           Burlington, MA 01803
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Lease


 4.5       Wythe County General District
 9         Court                                                     Last 4 digits of account number       2500                                                       $468.26
           Nonpriority Creditor's Name
           245 South Fourth Street, Suite 205                        When was the debt incurred?           6/13/2017
           Wytheville, VA 24382
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Traffic Violation Fine

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Account Resolution Services                                   Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1643 NW 136th Ave                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Sunrise, FL 33323
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ad Astra Recovery                                             Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 7330 W 33rd Street North                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Wichita, KS 67205
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Afni, Inc.                                                    Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 3097                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Bloomington, IL 61702
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Afni, Inc.                                                    Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 3097                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 26 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy



           19-16559-jps                Doc 1           FILED 10/24/19                    ENTERED 10/24/19 14:50:55                              Page 54 of 100
 Debtor 1 Teddy L. Moss                                                                                   Case number (if known)

 Bloomington, IL 61702
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Alltran Financial, LP                                         Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 722929                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Houston, TX 77272-2929
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ally Financial                                                Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 380901                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Bloomington, MN 55438
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Amanda K. Rasbach Yurechko, Esq.                              Line 4.52 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Weltman, Weinberg                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 323 W. Lakeside Avenue, Suite 200
 Cleveland, OH 44113
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AT&T                                                          Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 c/o Bankruptcy                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 4331 Communications Dr FLR 4W
 Dallas, TX 75211
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AT&T                                                          Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Bankruptcy                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 4331 Communications Dr FLR 4W
 Dallas, TX 75211
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Atlantic Credit & Finance                                     Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 13386                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Roanoke, VA 24033-3386
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 30281                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84130
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Citibank                                                      Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Centralized Bankruptcy                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 790034
 Saint Louis, MO 63179
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Citibank                                                      Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Centralized Bankruptcy                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 790034
 Saint Louis, MO 63179
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Citibank                                                      Line 4.42 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Centralized Bankruptcy                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 790034
 Saint Louis, MO 63179
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 27 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                   ENTERED 10/24/19 14:50:55                               Page 55 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 Client Services, Inc.                                         Line 4.45 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 3451 Harry Truman Blvd                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Charles, MO 63301-4047
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Comenity Bank/GFS                                             Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 4485                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Beaverton, OR 97076
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Commonwealth of Virginia                                      Line 4.59 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Department of Motor Vehicles                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 27412
 Richmond, VA 23269-0001
                                                               Last 4 digits of account number                  0673

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Commonwealth of Virginia                                      Line 4.59 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Court Debt Collections Office                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 2402
 Richmond, VA 23218-2402
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Constar Financial Services, LLC                               Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 10400 N 25th Avenue, Suite 100                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85021
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Collection Services                                    Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 607                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Norwood, MA 02062
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit One Bank                                               Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy Dept                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 98873
 Las Vegas, NV 89193
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Direct TV                                                     Line 4.48 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 6550                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Englewood, CO 80155-6550
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Fifth Third Bank                                              Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy Notices                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 38 Fountain Square Plaza
 Cincinnati, OH 45263
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Fifth Third Bank                                              Line 4.45 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy Notices                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 38 Fountain Square Plaza
 Cincinnati, OH 45263
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Fingerhut Direct Marketing                                    Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7075 Flying Cloud Drive                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Eden Prairie, MN 55344
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 28 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                  ENTERED 10/24/19 14:50:55                                Page 56 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Fingerhut Direct Marketing                                    Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 70281                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Philadelphia, PA 19176-0281
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Federal Credit Control                                  Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 24700 Chagrin Blvd                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44122
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Federal Credit Control                                  Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 24700 Chagrin Blvd                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44122
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Gayle S. Moss                                                 Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4907 Avon Lake Road                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Litchfield, OH 44253
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Harley Davidson Financial                                     Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3850 Arrowhead Drive                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Carson City, NV 89706
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 HRRG                                                          Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 5406                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Cincinnati, OH 45273-7942
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Internal Revenue Service                                      Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Insolvency Group 6                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 1240 East 9th St Rm 493
 Cleveland, OH 44199
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Internal Revenue Service                                      Line 2.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Insolvency Group 6                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 1240 East 9th St Rm 493
 Cleveland, OH 44199
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Internal Revenue Service                                      Line 2.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Insolvency Group 6                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 1240 East 9th St Rm 493
 Cleveland, OH 44199
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Internal Revenue Service                                      Line 2.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Insolvency Group 6                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 1240 East 9th St Rm 493
 Cleveland, OH 44199
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jefferson Capital Systems, LLC                                Line 4.28 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 16 Mcleland Rd                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Cloud, MN 56303
                                                               Last 4 digits of account number



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 29 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                  ENTERED 10/24/19 14:50:55                                Page 57 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management, Inc.                               Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2365 Northside Drive, Suite 300                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management, Inc.                               Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2365 Northside Drive, Suite 300                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding                                               Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 320 East Big Beaver                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Troy, MI 48083
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding                                               Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 320 East Big Beaver                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Troy, MI 48083
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding                                               Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 320 East Big Beaver                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Troy, MI 48083
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding, LLC                                          Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2365 Northside Drive, Suite 300                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92108
                                                               Last 4 digits of account number                  1780

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding, LLC                                          Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2365 Northside Drive, Suite 300                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midnight Velvet                                               Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1112 7th Ave                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Monroe, WI 53566
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mobiloans, LLC                                                Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 1409                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Marksville, LA 71351
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Montgomery Ward                                               Line 4.35 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1112 7th Avenue                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Monroe, WI 53566-1364
                                                               Last 4 digits of account number                  629O

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NCB Management Services                                       Line 4.37 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1 Allied Drive                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Trevose, PA 19053
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nevenka Pavlovic, Esq.                                        Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Midland Credit Management                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 30968

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 30 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                  ENTERED 10/24/19 14:50:55                                Page 58 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 Cleveland, OH 44130
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nevenka Pavlovic, Esq.                                        Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Midland Credit Management                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 30968
 Cleveland, OH 44130
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ohio Attorney General                                         Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 150 E. Gay Street, 21st Floor                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43215
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ohio Department of Taxation                                   Line 2.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 c/o Attorney General                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Staff
 150 E. Gay Street, 21st Floor
 Columbus, OH 43215
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ohio Department of Taxation                                   Line 2.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 c/o Attorney General                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Staff
 150 E. Gay Street, 21st Floor
 Columbus, OH 43215
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ohio Department of Taxation                                   Line 2.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 c/o Attorney General                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Staff
 150 E. Gay Street, 21st Floor
 Columbus, OH 43215
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ohio Department of Taxation                                   Line 2.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Attorney General                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Staff
 150 E. Gay Street, 21st Floor
 Columbus, OH 43215
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ohio Department of Taxation                                   Line 2.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Attorney General                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Staff
 150 E. Gay Street, 21st Floor
 Columbus, OH 43215
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ohio Department of Taxation                                   Line 2.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Attorney General                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Staff
 150 E. Gay Street, 21st Floor
 Columbus, OH 43215
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ohio Department of Taxation                                   Line 2.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Attorney General                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Staff
 150 E. Gay Street, 21st Floor

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 31 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                  ENTERED 10/24/19 14:50:55                                Page 59 of 100
 Debtor 1 Teddy L. Moss                                                                                   Case number (if known)

 Columbus, OH 43215
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ohio Department of Taxation                                   Line 2.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Attorney General                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Staff
 150 E. Gay Street, 21st Floor
 Columbus, OH 43215
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ohio Department of Taxation                                   Line 2.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Attorney General                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Staff
 150 E. Gay Street, 21st Floor
 Columbus, OH 43215
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ohio Department of Taxation                                   Line 2.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Attorney General                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Staff
 150 E. Gay Street, 21st Floor
 Columbus, OH 43215
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Penn Credit Corporation                                       Line 4.59 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 988                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Harrisburg, PA 17108
                                                               Last 4 digits of account number                    3357

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery                                            Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd Ste 100                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery                                            Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd Ste 100                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery                                            Line 4.42 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd Ste 100                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery                                            Line 4.43 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd Ste 100                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery                                            Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd Ste 100                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery Associates, LLC                            Line 4.45 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 12914                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23514
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 32 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                   ENTERED 10/24/19 14:50:55                               Page 60 of 100
 Debtor 1 Teddy L. Moss                                                                                  Case number (if known)

 Prince Parker & Associates, Inc.                              Line 4.5 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 POo Box 474690                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Charlotte, NC 28247-4690
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Republic Bank & Trust                                         Line 4.37 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 601 West Market Street                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Robert Freidman, Esq.                                         Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 25550 Chagrin Blvd, Suite 400                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Beachwood, OH 44122
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank                                                Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankrutpcy Department                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 965060
 Orlando, FL 32896-5060
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank                                                Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankrutpcy Department                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 965060
 Orlando, FL 32896-5060
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 The Ohio State University                                     Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Office of the University Bursar                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 281 West Lane Ave, 2nd Floor
 Columbus, OH 43210
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 The Ohio State University                                     Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Attorney General                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Staff
 150 E. Gay Street, 21st Floor
 Columbus, OH 43215
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Timepayment Corp, LLC.                                        Line 4.58 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1600 District Ave Ste 20                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Burlington, MA 01803
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Vivint                                                        Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4931 North 300 West                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Provo, UT 84604
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Vivint                                                        Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 62992 Collections Drive                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Chicago, IL 60693-0629
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 33 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy



           19-16559-jps                Doc 1           FILED 10/24/19                  ENTERED 10/24/19 14:50:55                                Page 61 of 100
 Debtor 1 Teddy L. Moss                                                                                 Case number (if known)

                        6a.   Domestic support obligations                                                6a.      $                      0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $              585,072.79
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                    0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                    0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $              585,072.79

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                      0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $              180,000.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                    0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $              128,848.59

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $              308,848.59




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 34 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19                ENTERED 10/24/19 14:50:55                           Page 62 of 100
 Fill in this information to identify your case:

 Debtor 1                  Teddy L. Moss
                           First Name                         Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Timepayment Corp, LLC.                                                     65" Auqus Smart Board
               Attn: Bankruptcy
               1600 District Ave, Ste 200
               Burlington, MA 01803




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



              19-16559-jps               Doc 1           FILED 10/24/19         ENTERED 10/24/19 14:50:55                         Page 63 of 100
 Fill in this information to identify your case:

 Debtor 1                   Teddy L. Moss
                            First Name                           Middle Name       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Theresa Mushat                                                                       Schedule D, line
                337 Adrian Drive                                                                     Schedule E/F, line     4.38
                Berea, OH 44017
                                                                                                     Schedule G
                                                                                                   Paul Grilli



    3.2         Crimcheck                                                                            Schedule D, line
                150 Pearl Road                                                                       Schedule E/F, line
                Brunswick, OH 44212
                                                                                                     Schedule G     2.1
                                                                                                   Timepayment Corp, LLC.




Official Form 106H                                                             Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy



              19-16559-jps                Doc 1           FILED 10/24/19        ENTERED 10/24/19 14:50:55                 Page 64 of 100
Fill in this information to identify your case:

Debtor 1                      Teddy L. Moss

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF OHIO

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation            Consultant
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Self-Employed

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?         2.5 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $               N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $        N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1

             19-16559-jps            Doc 1        FILED 10/24/19         ENTERED 10/24/19 14:50:55                        Page 65 of 100
Debtor 1    Teddy L. Moss                                                                        Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             N/A

5.   List all payroll deductions:
     5a.     Tax, Medicare, and Social Security deductions                                5a.        $              0.00     $               N/A
     5b.     Mandatory contributions for retirement plans                                 5b.        $              0.00     $               N/A
     5c.     Voluntary contributions for retirement plans                                 5c.        $              0.00     $               N/A
     5d.     Required repayments of retirement fund loans                                 5d.        $              0.00     $               N/A
     5e.     Insurance                                                                    5e.        $              0.00     $               N/A
     5f.     Domestic support obligations                                                 5f.        $              0.00     $               N/A
     5g.     Union dues                                                                   5g.        $              0.00     $               N/A
     5h.     Other deductions. Specify:                                                   5h.+       $              0.00 +   $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $      4,210.00         $               N/A
     8b. Interest and dividends                                                           8b.        $          0.00         $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00     $               N/A
     8e. Social Security                                                                  8e.        $              0.00     $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 N/A
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          4,210.00         $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              4,210.00 + $             N/A = $          4,210.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $         4,210.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                      page 2

           19-16559-jps        Doc 1        FILED 10/24/19              ENTERED 10/24/19 14:50:55                            Page 66 of 100
                              Teddy Moss Consulting for
                                    Virteom, LLC

                            Income and Expense Statement

                                4/1/2019 - 9/30/2019




        Income
          Consultant Pay                  $      22,100.00
          Expense Reimbursement           $       5,773.69
                           Gross Receipts                    $   27,873.69

        Expenses
         Ordinary Business Expenses        $      2,654.83
                            Total Expenses                   $    2,654.83

                             NET INCOME                      $   25,218.86




19-16559-jps   Doc 1    FILED 10/24/19     ENTERED 10/24/19 14:50:55         Page 67 of 100
Fill in this information to identify your case:

Debtor 1                 Teddy L. Moss                                                                       Check if this is:
                                                                                                                 An amended filing
Debtor 2                                                                                                         A supplement showing postpetition chapter
(Spouse, if filing)                                                                                              13 expenses as of the following date:

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF OHIO                                                    MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for     Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............      Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                         No
      dependents names.                                                              Brother                              51                   Yes
                                                                                                                                               No
                                                                                                                                               Yes
                                                                                                                                               No
                                                                                                                                               Yes
                                                                                                                                               No
                                                                                                                                               Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                          Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                            4. $                             1,822.04

      If not included in line 4:

      4a. Real estate taxes                                                                                 4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                      4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                     4c.    $                             50.00
      4d. Homeowner’s association or condominium dues                                                       4d.    $                             50.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5.    $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1


       19-16559-jps                Doc 1         FILED 10/24/19                    ENTERED 10/24/19 14:50:55                        Page 68 of 100
Debtor 1     Teddy L. Moss                                                                             Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 300.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 150.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 260.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                700.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                175.00
10.   Personal care products and services                                                    10. $                                                  75.00
11.   Medical and dental expenses                                                            11. $                                                 100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 250.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  120.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Federal                                                                       16. $                                                 250.00
      Specify: State                                                                              $                                                 50.00
      Specify: RITA                                                                               $                                                 50.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  460.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,962.04
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,962.04
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,210.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,962.04

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                -752.04

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2


       19-16559-jps              Doc 1         FILED 10/24/19                 ENTERED 10/24/19 14:50:55                              Page 69 of 100
 Fill in this information to identify your case:

 Debtor 1                    Teddy L. Moss
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Teddy L. Moss                                                         X
              Teddy L. Moss                                                             Signature of Debtor 2
              Signature of Debtor 1

              Date       October 24, 2019                                               Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




              19-16559-jps                Doc 1        FILED 10/24/19           ENTERED 10/24/19 14:50:55                       Page 70 of 100
 Fill in this information to identify your case:

 Debtor 1                  Teddy L. Moss
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                   Check if this is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income              Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.          (before deductions
                                                                                    exclusions)                                                   and exclusions)

 From January 1 of current year until                Wages, commissions,                        $27,965.98           Wages, commissions,
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



              19-16559-jps                 Doc 1       FILED 10/24/19               ENTERED 10/24/19 14:50:55                              Page 71 of 100
 Debtor 1      Teddy L. Moss                                                                               Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income                  Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.              (before deductions
                                                                                    exclusions)                                                       and exclusions)

 For last calendar year:                             Wages, commissions,                        $18,321.00           Wages, commissions,
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                  Wages, commissions,                          $7,391.91          Wages, commissions,
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income                  Gross income
                                                   Describe below.                  each source                    Describe below.                    (before deductions
                                                                                    (before deductions and                                            and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Bridgecrest                                               Regular monthly                $1,380.00          $17,832.00              Mortgage
       7300 East Hampton Avenue                                  auto payments                                                             Car
       Suite 100
                                                                                                                                           Credit Card
       Mesa, AZ 85209
                                                                                                                                           Loan Repayment
                                                                                                                                           Suppliers or vendors
                                                                                                                                           Other




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy



           19-16559-jps                 Doc 1          FILED 10/24/19               ENTERED 10/24/19 14:50:55                              Page 72 of 100
 Debtor 1      Teddy L. Moss                                                                               Case number (if known)



7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       Ally Financial Inc vs TEDDY MOSS                          CIVIL NEW FILING           BEREA MUNICIPAL COURT                      Pending
       19CVF02371                                                                                                                      On appeal
                                                                                                                                       Concluded

                                                                                                                                    - 6,352.00

       Midland Funding LlC vs TED MOSS                           CIVIL JUDGMENT             BEREA MUNICIPAL                            Pending
       18CVF01780                                                                           11 Berea Commons                           On appeal
                                                                                            Berea, OH 44017
                                                                                                                                       Concluded

                                                                                                                                    Judgment rendered

       Midland Funding LlC vs TED MOSS                           CIVIL JUDGMENT             BEREA MUNICIPAL                            Pending
       18CVF01784                                                                           11 Berea Commons                           On appeal
                                                                                            Berea, OH 44017
                                                                                                                                       Concluded

                                                                                                                                    Judgment rendered

       Paul Grilli v. Ted L. Moss                                Contract                   Berea Municipal Court                      Pending
       18CVF01557                                                                           11 Berea Commons                           On appeal
                                                                                            Berea, OH 44017
                                                                                                                                       Concluded

                                                                                                                                    Judgment rendered

       SS&G Financial Services, Inc. v.                          Collection                 Cuyahoga Common Pleas                      Pending
       Ted Moss                                                                             Court                                      On appeal
       CV-19-914496                                                                         1200 Ontario Street
                                                                                                                                       Concluded
                                                                                            Cleveland, OH 44113



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



           19-16559-jps                 Doc 1          FILED 10/24/19                 ENTERED 10/24/19 14:50:55                       Page 73 of 100
 Debtor 1      Teddy L. Moss                                                                               Case number (if known)



       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Wilmington Svgs Fund Society,                             Foreclosure                Cuyahoga Common Pleas                       Pending
       FSB v. Ted L. Moss                                                                   Court                                       On appeal
       CV-19-912435                                                                         1200 Ontario Street
                                                                                                                                        Concluded
                                                                                            Cleveland, OH 44113
                                                                                                                                     Dismissed without
                                                                                                                                     prejudice


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                 Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                     Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                          Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your          Value of property
       how the loss occurred                                                                                                  loss                               lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy



           19-16559-jps                 Doc 1          FILED 10/24/19                 ENTERED 10/24/19 14:50:55                        Page 74 of 100
 Debtor 1      Teddy L. Moss                                                                               Case number (if known)



 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Roger M. Bundy                                                Attorney Fees                                            10/8/19                   $1,800.00
       Attorney at Law
       3505 East Royalton Road, Suite 200
       Broadview Heights, OH 44147
       rbundy@rogerbundylaw.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



           19-16559-jps                 Doc 1          FILED 10/24/19               ENTERED 10/24/19 14:50:55                           Page 75 of 100
 Debtor 1      Teddy L. Moss                                                                                    Case number (if known)



21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                              have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                      have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                        Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you     Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you     Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



           19-16559-jps                Doc 1           FILED 10/24/19                  ENTERED 10/24/19 14:50:55                         Page 76 of 100
 Debtor 1      Teddy L. Moss                                                                               Case number (if known)



26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
             Yes. Fill in the details.
        Case Title                                                   Court or agency                       Nature of the case                     Status of the
        Case Number                                                  Name                                                                         case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.

             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        Teddy L. Moss                                            Business Consultant                             EIN:
        20341 Colleen Court
        Strongsville, OH 44149                                   Debtor                                          From-To      9/2017 to present

        Fresh Squeezed Minds, Inc.                               Marketing                                       EIN:
        20341 Colleen Court
        Strongsville, OH 44149                                   Debtor                                          From-To      2014 to present, stopped
                                                                                                                              operating in 2016


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Teddy L. Moss
 Teddy L. Moss                                                            Signature of Debtor 2
 Signature of Debtor 1

 Date      October 24, 2019                                               Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



           19-16559-jps                  Doc 1         FILED 10/24/19                 ENTERED 10/24/19 14:50:55                       Page 77 of 100
 Debtor 1      Teddy L. Moss                                                                               Case number (if known)



   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19               ENTERED 10/24/19 14:50:55                       Page 78 of 100
 Fill in this information to identify your case:

 Debtor 1                 Teddy L. Moss
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                Check if this is an
                                                                                                                           amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                              12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Bridgecrest                                          Surrender the property.                       No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a          Yes
    Description of 2016 Chevy Impala 79000 miles                            Reaffirmation Agreement.
    property       Location: 20341 Colleen Court,                           Retain the property and [explain]:
    securing debt: Strongsville OH 44149                                   Attempt to Negotiate a Reaffirmation
                   VIN: 2G1WB5E34G1180143                                 Agreement for Fair Market Valuue


    Creditor's         Rushmore Loan Mgmt Srvc                              Surrender the property.                       No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a          Yes
    Description of 20341 Colleen Court                                      Reaffirmation Agreement.
    property       Strongsville, OH 44149                                   Retain the property and [explain]:
    securing debt: Cuyahoga County                                         Attempt to Negotiate a Mortgage Loan
                   (Legal Description Attached)                           Modification


    Creditor's         Waterford Crossing HOA                               Surrender the property.                       No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a          Yes
    Description of       20341 Colleen Court                                Reaffirmation Agreement.

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                            page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy




              19-16559-jps             Doc 1           FILED 10/24/19            ENTERED 10/24/19 14:50:55              Page 79 of 100
 Debtor 1       Teddy L. Moss                                                                         Case number (if known)


     property           Strongsville, OH 44149                              Retain the property and [explain]:
     securing debt:     Cuyahoga County                                   Retain the collateral and continue making
                        (Legal Description Attached)                     payments

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Timepayment Corp, LLC.                                                                              No

                                                                                                                                  Yes

 Description of leased        65" Auqus Smart Board
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Teddy L. Moss                                                            X
       Teddy L. Moss                                                                    Signature of Debtor 2
       Signature of Debtor 1

       Date        October 24, 2019                                                 Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy




           19-16559-jps                Doc 1           FILED 10/24/19            ENTERED 10/24/19 14:50:55                        Page 80 of 100
 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Teddy L. Moss
 Debtor 2                                                                                                  1. There is no presumption of abuse
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Northern District of Ohio                              2. The calculation to determine if a presumption of abuse
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)
                                                                                                           3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    10/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                               0.00      $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                               0.00      $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                               0.00      $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                       $           5,376.33
        Ordinary and necessary operating expenses                    -$            442.33
        Net monthly income from a business,                                                  Copy
        profession, or farm                                          $           4,934.00 here -> $               4,934.00        $
  6. Net income from rental and other real property
                                                                                 Debtor 1
        Gross receipts (before all deductions)                            $     0.00
        Ordinary and necessary operating expenses                         -$    0.00
        Net monthly income from rental or other real property             $     0.00 Copy here -> $                     0.00      $
                                                                                                       $                0.00      $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy



              19-16559-jps             Doc 1           FILED 10/24/19            ENTERED 10/24/19 14:50:55                              Page 81 of 100
 Debtor 1     Teddy L. Moss                                                                            Case number (if known)



                                                                                                   Column A                     Column B
                                                                                                   Debtor 1                     Debtor 2 or
                                                                                                                                non-filing spouse
  8. Unemployment compensation                                                                     $                  0.00      $
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled
      if retired under any provision of title 10 other than chapter 61 of that title.         $                       0.00      $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism; or compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If necessary, list other
      sources on a separate page and put the total below.
               .                                                                              $                       0.00      $
                                                                                                   $                  0.00      $
                  Total amounts from separate pages, if any.                                  +    $                  0.00      $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $       4,934.00          +   $                   =   $      4,934.00

                                                                                                                                                Total current monthly
                                                                                                                                                income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                              Copy line 11 here=>            $          4,934.00

              Multiply by 12 (the number of months in a year)                                                                                       x 12
       12b. The result is your annual income for this part of the form                                                                12b. $          59,208.00

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                 OH

       Fill in the number of people in your household.                       2
       Fill in the median family income for your state and size of household.                                                         13.   $         62,308.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Teddy L. Moss
                Teddy L. Moss
                Signature of Debtor 1
        Date October 24, 2019
Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy



            19-16559-jps               Doc 1           FILED 10/24/19            ENTERED 10/24/19 14:50:55                          Page 82 of 100
 Debtor 1    Teddy L. Moss                                                                        Case number (if known)

                MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy



            19-16559-jps               Doc 1           FILED 10/24/19          ENTERED 10/24/19 14:50:55                   Page 83 of 100
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19        ENTERED 10/24/19 14:50:55                   Page 84 of 100
        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19        ENTERED 10/24/19 14:50:55                       Page 85 of 100
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19        ENTERED 10/24/19 14:50:55                   Page 86 of 100
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19        ENTERED 10/24/19 14:50:55                   Page 87 of 100
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Ohio
 In re       Teddy L. Moss                                                                                    Case No.
                                                                                Debtor(s)                     Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     1,800.00
             Prior to the filing of this statement I have received                                        $                     1,800.00
             Balance Due                                                                                  $                        0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods, and judicial lien avoidances.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, relief from stay actions or any other adversary
               proceeding.
                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 24, 2019                                                          /s/ Roger M. Bundy
     Date                                                                      Roger M. Bundy 0074668
                                                                               Signature of Attorney
                                                                               Roger M. Bundy
                                                                               Attorney at Law
                                                                               3505 East Royalton Road, Suite 200
                                                                               Broadview Heights, OH 44147
                                                                               (440) 584-6990 Fax: (440) 584-6989
                                                                               rbundy@rogerbundylaw.com
                                                                               Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



            19-16559-jps               Doc 1           FILED 10/24/19         ENTERED 10/24/19 14:50:55                      Page 88 of 100
                                                               United States Bankruptcy Court
                                                                     Northern District of Ohio
 In re      Teddy L. Moss                                                                        Case No.
                                                                                 Debtor(s)       Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: October 24, 2019                                               /s/ Teddy L. Moss
                                                                      Teddy L. Moss
                                                                      Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy



          19-16559-jps                 Doc 1           FILED 10/24/19          ENTERED 10/24/19 14:50:55    Page 89 of 100
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           A T & T U-Verse
                           PO Box 5014
                           Carol Stream, IL 60197-5014


                           Account Resolution Services
                           Attn: Bankruptcy
                           PO Box 459079
                           Sunrise, FL 33345


                           Account Resolution Services
                           1643 NW 136th Ave
                           Sunrise, FL 33323


                           Ad Astra Recovery
                           7330 West 33rd Street North
                           Suite 118
                           Wichita, KS 67205


                           Ad Astra Recovery
                           7330 W 33rd Street North
                           Wichita, KS 67205


                           Afni, Inc.
                           Attn: Bankruptcy
                           PO Box 3427
                           Bloomington, IL 61702


                           Afni, Inc.
                           PO Box 3097
                           Bloomington, IL 61702


                           Allied Interstate, LLC
                           PO Box 361445
                           Columbus, OH 43236


                           Alltran Financial, LP
                           PO Box 722929
                           Houston, TX 77272-2929


                           Ally Financial
                           Attn: Bankruptcy Dept
                           PO Box 380901
                           Bloomington, MN 55438




    19-16559-jps   Doc 1   FILED 10/24/19   ENTERED 10/24/19 14:50:55   Page 90 of 100
                       Ally Financial
                       PO Box 380901
                       Bloomington, MN 55438


                       Amanda K. Rasbach Yurechko, Esq.
                       Weltman, Weinberg
                       323 W. Lakeside Avenue, Suite 200
                       Cleveland, OH 44113


                       Ameican Medical Collection Agency
                       4 Westchester Plaza, Suite 110
                       Elmsford, NY 10523


                       AT&T
                       c/o Bankruptcy
                       4331 Communications Dr FLR 4W
                       Dallas, TX 75211


                       Atlantic Credit & Finance
                       PO Box 13386
                       Roanoke, VA 24033-3386


                       Bridgecrest
                       7300 East Hampton Avenue
                       Suite 100
                       Mesa, AZ 85209


                       Bridgecrest
                       PO Box 29018
                       Phoenix, AZ 85038


                       Capital Management Services, LP
                       698 1/2 South Ogden Street
                       Buffalo, NY 14206-2317


                       Capital One
                       Attn: Bankruptcy
                       PO Box 30285
                       Salt Lake City, UT 84130


                       Capital One
                       PO Box 30281
                       Salt Lake City, UT 84130




19-16559-jps   Doc 1   FILED 10/24/19   ENTERED 10/24/19 14:50:55   Page 91 of 100
                       Chase Receivables
                       755 Baywood Drive, Suite 208
                       Petaluma, CA 94954


                       Citation Collection Services
                       PO Box 80239
                       Indianapolis, IN 46280


                       Citibank
                       Attn: Centralized Bankruptcy
                       PO Box 790034
                       Saint Louis, MO 63179


                       City of Cleveland
                       Parking Violations Bureau
                       PO Box 99939
                       Cleveland, OH 44199-0939


                       Client Services, Inc.
                       3451 Harry Truman Blvd
                       Saint Charles, MO 63301-4047


                       Comenity Bank
                       Attn: Bankruptcy Department
                       PO Box 183043
                       Columbus, OH 43218-2125


                       Comenity Bank/GFS
                       Attn: Bankruptcy
                       PO Box 182125
                       Columbus, OH 43218


                       Comenity Bank/GFS
                       PO Box 4485
                       Beaverton, OR 97076


                       Commonwealth of Virginia
                       Department of Motor Vehicles
                       PO Box 27412
                       Richmond, VA 23269-0001


                       Commonwealth of Virginia
                       Court Debt Collections Office
                       PO Box 2402
                       Richmond, VA 23218-2402




19-16559-jps   Doc 1   FILED 10/24/19   ENTERED 10/24/19 14:50:55   Page 92 of 100
                       Constar Financial Services, LLC
                       10400 N 25th Avenue, Suite 100
                       Phoenix, AZ 85021


                       Credit Collection Services
                       Attn: Bankruptcy
                       725 Canton St
                       Norwood, MA 02062


                       Credit Collection Services
                       PO Box 607
                       Norwood, MA 02062


                       Credit One Bank
                       Attn: Bankruptcy Dept
                       PO Box 98873
                       Las Vegas, NV 89193


                       Crimcheck
                       150 Pearl Road
                       Brunswick, OH 44212


                       Cuyahoga County Clerk of Courts
                       1200 Ontario Street
                       Cleveland, OH 44113


                       Direct TV
                       PO Box 6550
                       Englewood, CO 80155-6550


                       Emergency Professional Srvcs, Inc.
                       7123 Pearl Road, Suite 201
                       Middleburg Heights, OH 44130


                       Ferguson Landscaping
                       20523 Pembrooke Oval
                       Strongsville, OH 44149


                       Fifth Third Bank
                       Attn: Bankruptcy Notices
                       38 Fountain Square Plaza
                       Cincinnati, OH 45263




19-16559-jps   Doc 1   FILED 10/24/19   ENTERED 10/24/19 14:50:55   Page 93 of 100
                       Fingerhut Direct Marketing
                       6250 Ridgewood Rd
                       Saint Cloud, MN 56303


                       Fingerhut Direct Marketing
                       7075 Flying Cloud Drive
                       Eden Prairie, MN 55344


                       Fingerhut Direct Marketing
                       PO Box 70281
                       Philadelphia, PA 19176-0281


                       First Federal Credit Control
                       Attn: Bankruptcy
                       24700 Chagrin Blvd, Ste 205
                       Cleveland, OH 44122


                       First Federal Credit Control
                       24700 Chagrin Blvd
                       Cleveland, OH 44122


                       Franklin Collection Service, Inc
                       PO Box 3910
                       Tupelo, MS 38801


                       Freidman & Nemecek, LLC
                       fka Freidman & Frey, LLC
                       1360 E. 9th Street, Suite 650
                       Cleveland, OH 44114


                       Gayle S. Moss
                       8310 Branch Road
                       Medina, OH 44256


                       Gayle S. Moss
                       4907 Avon Lake Road
                       Litchfield, OH 44253


                       Harley Davidson Financial
                       Attn: Bankruptcy
                       PO Box 22048
                       Carson City, NV 89721




19-16559-jps   Doc 1   FILED 10/24/19   ENTERED 10/24/19 14:50:55   Page 94 of 100
                       Harley Davidson Financial
                       3850 Arrowhead Drive
                       Carson City, NV 89706


                       HRRG
                       PO Box 5406
                       Cincinnati, OH 45273-7942


                       Internal Revenue Service
                       Centralized Insolvency Operation
                       PO Box 21126
                       Philadelphia, PA 19114-0326


                       Internal Revenue Service
                       Insolvency Group 6
                       1240 East 9th St Rm 493
                       Cleveland, OH 44199


                       Jefferson Capital Systems, LLC
                       PO Box 1999
                       Saint Cloud, MN 56302


                       Jefferson Capital Systems, LLC
                       16 Mcleland Rd
                       Saint Cloud, MN 56303


                       Justin M. Ritch, Esq.
                       PO Box 165028
                       Columbus, OH 43216


                       McCarthy Lebit Crystal & Liffman
                       101 West Prospect #1800
                       Cleveland, OH 44115


                       Midland Credit Management, Inc.
                       2365 Northside Drive, Suite 300
                       San Diego, CA 92108


                       Midland Funding
                       2365 Northside Dr Ste 300
                       San Diego, CA 92108


                       Midland Funding
                       320 East Big Beaver
                       Troy, MI 48083



19-16559-jps   Doc 1   FILED 10/24/19   ENTERED 10/24/19 14:50:55   Page 95 of 100
                       Midland Funding, LLC
                       2365 Northside Drive, Suite 300
                       San Diego, CA 92108


                       Midnight Velvet
                       Attn: Bankruptcy
                       1112 7th Avenue
                       Monroe, WI 53566


                       Midnight Velvet
                       1112 7th Ave
                       Monroe, WI 53566


                       Mobiloans, LLC
                       Attn: Bankruptcy
                       PO Box 1409
                       Marksville, LA 71351


                       Mobiloans, LLC
                       PO Box 1409
                       Marksville, LA 71351


                       Montgomery Ward
                       PO Box 8994
                       Madison, WI 53794-0404


                       Montgomery Ward
                       1112 7th Avenue
                       Monroe, WI 53566-1364


                       Myers, Roman, Freidberg & Lewis
                       28601 Chagrin Blvd, Suite 600
                       Beachwood, OH 44122


                       NCB Management Services
                       Attn: Bankruptcy
                       One Allied Drive
                       Trevose, PA 19053


                       NCB Management Services
                       1 Allied Drive
                       Trevose, PA 19053




19-16559-jps   Doc 1   FILED 10/24/19   ENTERED 10/24/19 14:50:55   Page 96 of 100
                       Nevenka Pavlovic, Esq.
                       Midland Credit Management
                       PO Box 30968
                       Cleveland, OH 44130


                       Ohio Attorney General
                       150 E. Gay Street, 21st Floor
                       Columbus, OH 43215


                       Ohio Department of Taxation
                       Attn: Bankruptcy Division
                       PO Box 530
                       Columbus, OH 43216-0530


                       Ohio Department of Taxation
                       c/o Attorney General
                       Attn: Bankruptcy Staff
                       150 E. Gay Street, 21st Floor
                       Columbus, OH 43215


                       Paul Grilli
                       4402 Riverchase Drive #3403
                       Phenix City, AL 36867


                       Penn Credit Corporation
                       PO Box 988
                       Harrisburg, PA 17108


                       Perfection Collection Services
                       313 E. 1120 S, Ste 102
                       Orem, UT 84058


                       Portfolio Recovery
                       Attn: Bankruptcy
                       120 Corporate Blvd
                       Norfold, VA 23502


                       Portfolio Recovery
                       120 Corporate Blvd Ste 100
                       Norfolk, VA 23502


                       Portfolio Recovery Associates, LLC
                       120 Corporate Blvd
                       Norfolk, VA 23502




19-16559-jps   Doc 1   FILED 10/24/19   ENTERED 10/24/19 14:50:55   Page 97 of 100
                       Portfolio Recovery Associates, LLC
                       PO Box 12914
                       Norfolk, VA 23514


                       Prince Parker & Associates, Inc.
                       POo Box 474690
                       Charlotte, NC 28247-4690


                       Quest Diagnostics, Inc.
                       875 Greentree Rd
                       4 Parkway Center
                       Pittsburgh, PA 15220-3610


                       Rapid Cleaners
                       20918 Drake Road
                       Strongsville, OH 44149


                       Republic Bank & Trust
                       601 West Market Street
                       Louisville, KY 40202


                       Robert Freidman, Esq.
                       25550 Chagrin Blvd, Suite 400
                       Beachwood, OH 44122


                       Rushmore Loan Mgmt Srvc
                       Attn: Bankruptcy
                       PO Box 55004
                       Irvine, CA 92619


                       Rushmore Loan Mgmt Srvc
                       PO Box 52708
                       Irvine, CA 92619


                       Sequium Asset Solutions, Inc.
                       1130 Northchase Parkway, Suite 150
                       Marietta, GA 30067


                       Southwest General Health Center
                       18697 Bagley Road
                       Middleburg Heights, OH 44130


                       Southwest General Hospital
                       PO Box 13620
                       Richmond, VA 23225



19-16559-jps   Doc 1   FILED 10/24/19   ENTERED 10/24/19 14:50:55   Page 98 of 100
                       Speedy Cash
                       Attn: Bankruptcy
                       PO Box 780408
                       Wichita, KS 67278


                       SS&G Financial Services, Inc.
                       301 Springside Drive
                       Akron, OH 44333


                       Stafford Law Co., LPA
                       55 Erieview Plaza, 5th Floor
                       Cleveland, OH 44114


                       Stoneberry
                       PO Box 2820
                       Monroe, WI 53566


                       Synchrony Bank
                       Attn: Bankrutpcy Department
                       PO Box 965060
                       Orlando, FL 32896-5060


                       The Balanced Living Center
                       16600 Sprague Road, Suite 90
                       Middleburg Heights, OH 44130


                       The General Insurance
                       2636 Elm Hill Pike, Suite 100
                       Nashville, TN 37214


                       The Ohio State University
                       Office of the University Bursar
                       281 West Lane Ave, 2nd Floor
                       Columbus, OH 43210


                       The Ohio State University
                       c/o Attorney General
                       Attn: Bankruptcy Staff
                       150 E. Gay Street, 21st Floor
                       Columbus, OH 43215


                       Theresa Mushat
                       337 Adrian Drive
                       Berea, OH 44017




19-16559-jps   Doc 1   FILED 10/24/19   ENTERED 10/24/19 14:50:55   Page 99 of 100
                       Timepayment Corp, LLC.
                       Attn: Bankruptcy
                       1600 District Ave, Ste 200
                       Burlington, MA 01803


                       Timepayment Corp, LLC.
                       1600 District Ave Ste 20
                       Burlington, MA 01803


                       Vivint
                       4931 North 300 West
                       Provo, UT 84604


                       Vivint
                       62992 Collections Drive
                       Chicago, IL 60693-0629


                       Waterford Crossing HOA
                       c/o Kaman and Cusimano LLL
                       50 Public QSquare, Suite 2000
                       Cleveland, OH 44113


                       Wilmington Svgs Fund Society, FSB
                       15480 Laguna Canyon Road, Suite 100
                       Irvine, CA 92618


                       Wythe County General District Court
                       245 South Fourth Street, Suite 205
                       Wytheville, VA 24382




19-16559-jps   Doc 1   FILED 10/24/19   ENTERED 10/24/19 14:50:55   Page 100 of 100
